United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
DEPARTMENT OF THE AIR FORCE,
DEFENSE COMMISSARY AGENCY,
PATRICK AIR FORCE BASE, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald S. Webster, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1595
Issued: December 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 31, 2007 appellant filed a timely appeal from the June 26, 2006 and March 27,
2007 merit decisions of the Office of Workers’ Compensation Programs, which terminated her
compensation for wage loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of the termination.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation for wage
loss.
FACTUAL HISTORY
On December 7, 2001 appellant, then a 49-year-old lead sales store checker, completed a
claim alleging that she sustained an injury in the performance of duty that day: “Cashier called
for [assistance] on register #4 went to her and was leaving to go get change fund slip upon grapes
smashed on floor.” She explained that she fell on her buttocks and right leg, and customers

helped her up.1 Appellant did not stop work. The record indicates that the Office accepted the
claim, without formal adjudication, for strain, right leg/buttock.
On April 27, 2004 appellant filed a claim alleging that walking on a concrete floor for the
prior two years aggravated her December 7, 2001 right knee injury: “My right knee after
receiving therapy was ok for first year after injury 2002 [sic] but into 2003 the knee would swell
and hurt slightly but increased greatly after walking on my job and standing for seven hours a
day out of my eight-hour workday.” She first became aware of this condition on August 1, 2003.
Appellant underwent a posterior horn medial meniscectomy, right knee, on May 6, 2004.
The Office accepted appellant’s occupational disease claim for aggravation of traumatic
arthritis of the right knee. The Office also accepted derangement of the posterior horn of the
medial meniscus of the right knee, deep vein thrombosis (DVT) of the right leg, lumbago and
right-sided sciatica. Appellant received compensation for wage loss on the periodic rolls.
On June 22, 2005 Dr. Jeffrey Greenspoon, an attending orthopedic surgeon, found that
appellant’s overall physical examination was unchanged. He diagnosed: traumatic arthritis of
the right knee with questionable osteochondral defect; history of essential hypertension; history
of cardiac murmur; status post knee arthroscopy with medial or lateral meniscectomy;
osteoarthritis, lower leg; right knee pain; lumbar arthritis; sciatica; minor diagnosis of DVT, right
leg; post phlebitic right leg edema; and weight disorder. Noting no change in her work status,
Dr. Greenspoon reported that appellant was disabled for work: “This lady is being considered
disabled for the combination of the right knee condition, lumbar spine/radiculopathy, DVT and
chronic anticoagulation.” He reported that appellant’s restrictions were permanent.
The Office obtained a second opinion from Dr. D. Barry Lotman, an orthopedic surgeon.
On September 8, 2005 Dr. Lotman related appellant’s history and his findings on examination.
He reviewed a lumbar magnetic resonance imaging (MRI) scan and found no evidence of disc
herniation but did find a mild degenerative change at L5. He also reviewed the preoperative
knee MRI scan, which demonstrated that the posterior horn of the medial meniscus was
degenerated and truncated, consistent with degenerative tearing. Dr. Lotman diagnosed status
post arthroscopy right knee for torn medial meniscus, low back pain “etiology?” and status post
thrombophlebitis right lower extremity, resolved.
Dr. Lotman explained that, based on Dr. Greenspoon’s surgical findings and his own
review of the MRI scan, the mild arthritis reported in the medial compartment was degenerative,
not traumatic. He found no current objective physical findings consistent with arthritis.
Dr. Lotman added that appellant had no objective evidence of lumbago or right-sided sciatica:
“She continues to have subjective complaints but no objective findings.” Dr. Lotman concluded
that appellant was unable to completely perform all the functions of her date-of-injury job. He
did not find that appellant could stand on her feet 4 hours a day or bend and stoop for 30 minutes
a day. He reported, however, that appellant could work eight hours a day with restrictions
lasting six to eight weeks. Dr. Lotman recommended that appellant return to her attending
orthopedic surgeon for additional and ongoing treatment for her right knee symptoms. But he
felt that further treatment of her lumbosacral spine was not reasonable, related or necessary.
1

Appellant later told medical providers that she fell on her right knee.

2

The Office determined that a conflict in medical opinion existed between Dr. Lotman and
Dr. Greenspoon on the issue of injury residuals and work capacity. To resolve the conflict, the
Office referred appellant, together with the medical record and a statement of accepted facts, to
Dr. Emmanuel D. Scarlatos, a Board-certified orthopedic surgeon.
On November 3, 2005 Dr. Scarlatos noted appellant’s chief complaints and related her
history. He described his findings on examination and reviewed the MRI scans. Dr. Scarlatos
diagnosed low back right radicular syndrome and bilateral carpal tunnel syndromes, per a
neurodiagnostic study not available for review. He opined that appellant’s low back radiculitis
was an objective residual causally related to her work injury and that the mildly positive
radicular symptoms he elicited on examination required further investigation. Dr. Scarlatos
recommended neurodiagnostic studies. He offered the following opinion on appellant’s work
status:
“With respect to this individual’s ability to return to her prior employment and
fulfill the duties as a lead sales store clerk, it is this referee’s professional opinion
that she would not be able to adequately perform all of these duties and functions.
At this juncture, she would be unable to comply with standing for the length of
time required for her to be standing, and she would be unable to cope as well with
the bending and stooping that is required. I do not foresee significant problems
with her pulling objects, helping with grocery purchases, collecting and issuing
cash tills, making service calls, or coping with other activities involved with
customer service. I would limit her lifting to a maximum of 15 [to] 20 pounds.
She should change positions frequently and could sit between 2 [to] 3 hours daily.
Ambulation should be intermingled with short periods of sitting for the time being
until further clarification can be obtained through neurodiagnostic [study]. It is
my opinion that the claimant/examinee could be employed at an eight-hour day.
“Again, this referee is in complete agreement with the findings of Dr. D. Barry
Lotman with respect to the investigations as well as with the examination of the
right knee where, again, subjective complaints far outweigh the clinical findings.”
On a work capacity evaluation form, Dr. Scarlatos indicated that appellant’s restrictions
would apply for two to three weeks pending neurodiagnostic study. On December 22, 2005 he
reported the neurodiagnostic study to be normal. Dr. Scarlatos again reviewed the MRI scan
films, which suggested mild-to-moderate degenerative disc disease at L4-5-S1 with broad-based
focal prominence, right of midline, at the S1 level with very mild disc bulge at L4-5 and no
significant foraminal intrusion. He saw no evidence of herniations. Based on those findings and
the neurodiagnostic study, Dr. Scarlatos recommended no surgical intervention.
The Office asked Dr. Scarlatos to clarify his restrictions in light of the normal
neurodiagnostic study. On April 13, 2006 he replied that he reviewed appellant’s job
requirements “and would indicate that the claimant/examinee would be able to accomplish all of
these requirements (including standing 4 hours a day, sitting up to 3 hours a day, simple grasping
up to 6 hours a day, bending/stooping up to 30 minutes per day, and lifting, pushing and pulling
objects up to 20 pounds for up to 30 minutes a day).” Furthermore, assuming that appellant was

3

able to intermingle standing and sitting, Dr. Scarlatos stated that the breaks previously requested,
consisting of five minutes per hour, would not be necessary.
On May 17, 2006 the Office proposed to terminate appellant’s compensation for wage
loss. The Office found that the weight of the medical evidence rested with the opinion of the
impartial medical specialist, Dr. Scarlatos, who opined that appellant was able to return to the
full duties of her date-of-injury position as a lead sales store checker.
On June 14, 2006 appellant wrote to explain about her condition and why she was not
able to return to work at that time. The Office received a May 9, 2006 report from
Dr. Richard A. Hynes, an orthopedic surgeon, who diagnosed lumbar degenerative disc disease
at L5-S1, central herniated nucleus pulposus with probably right L5-S1 radiculopathy and
lumbar spondylosis. Dr. Hynes stated: “[Appellant] is current[ly] having pain management and
is temporarily disabled.”
In a decision dated June 26, 2006, the Office terminated appellant’s compensation for
wage loss effective that date. The Office found that the opinion of the impartial medical
specialist, Dr. Scarlatos, represented the weight of the medical evidence.
On June 20, 2006 Dr. Hynes diagnosed L4-5 and L5-S1 mechanical instability secondary
to annular tears and intermittent disc herniation. He anticipated an 80 percent improvement in 6
to 12 months and expected appellant to return to a working status within 6 to 9 months.
On November 7, 2006 an Office medical adviser reviewed the medical evidence,
including recent reports from appellant’s attending physicians. He concluded that a proposed
spinal fusion procedure should be authorized, as it “was indicated in the treatment of her
accepted condition.” The Office authorized the surgery.
On November 29, 2006 appellant requested reconsideration. She argued that the
statement of accepted facts was incomplete because it did not describe the mechanism of injury,
and therefore Dr. Lotman’s and Dr. Scarlatos’ reports should not be considered valid. Appellant
argued, in the alternative, that Dr. Lotman agreed with her treating physicians that she could not
perform her date-of-injury position and therefore the Office should not have sent her to a referee
physician. She added that Dr. Scarlatos made an unsupported assumption about the possibility of
intermingling standing and sitting.
The employing establishment replied that on July 20, 2005 it notified the Office that
appellant’s position required “standing -- intermittent -- 4 hours per day.” The employing
establishment made clear that “the physical activity is intermittent as there are frequent changes
in tasks,” and that appellant’s tour of duty afforded two 15-minute breaks per shift and a lunch
period of 30 minutes.
Appellant underwent spinal fusion surgery on January 24, 2007.
In a decision dated March 27, 2007, the Office reviewed the merits of appellant’s case
and denied modification of its June 26, 2006 decision. The Office explained that, in an
occupational disease case, the acceptance of an aggravation of preexisting arthritis was
necessarily due to the performance of job requirements, so it was not fatal for the statement of
4

accepted facts not to state such exactly that way. The Office added: “While it is clearly noted
that the current evidence of record indicates that you have since undergone surgery authorized by
this office at Holmes Regional Medical Center, the additional medical evidence received did not
provide any medical rationale to support that you could not return to work in your date-of-injury
position as [l]ead [s]ales [s]tore [c]hecker as of the date of the June 26, 2006 decision.”
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.2
“Disability” means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.3
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.4 After it has determined that an employee has disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the
employment.5
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.6 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.7
ANALYSIS
A conflict in medical opinion arose between Dr. Greenspoon, the attending orthopedic
surgeon, and Dr. Lotman, the referral orthopedic surgeon, on residuals of the accepted conditions
and on the nature of appellant’s disability. Dr. Greenspoon considered appellant disabled for the
combination of her right knee condition, lumbar spine/radiculopathy, DVT and chronic
anticoagulation. Dr. Lotman found no current objective physical findings consistent with
arthritis, no objective evidence of lumbago or right-sided sciatica and reported that appellant’s
thrombophlebitis was resolved. Although both reported that appellant was currently unable to
return to her date-of-injury position, Dr. Greenspoon reported that appellant’s restrictions were
2

5 U.S.C. § 8102(a).

3

20 C.F.R. § 10.5(f) (1999).

4

Harold S. McGough, 36 ECAB 332 (1984).

5

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).
6

5 U.S.C. § 8123(a).

7

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

5

permanent, indicating that appellant could never return to regular duty. Dr. Lotman reported that
restrictions would last only six to eight weeks, indicating that appellant could begin full-time
regular duty after an initial period of work hardening. The Board finds that the Office properly
referred appellant to an impartial medical specialist, or referee physician, under 5 U.S.C.
§ 8123(a).
The Board finds that the opinion of Dr. Scarlatos constitutes the weight of the medical
evidence and establishes that appellant was no longer disabled by her accepted employment
injuries. The Office provided Dr. Scarlatos with the medical record and a statement of accepted
facts so he could base his opinion on a proper factual and medical background. He agreed with
Dr. Lotman that appellant’s subjective right knee complaints far outweighed the clinical findings.
He found that low back radiculitis was the only objective residual causally related to her work
injury and recommended further neurodiagnostic study. When that came back normal, he saw no
reason to restrict appellant from returning to her prior employment and fulfilling her duties as a
lead sales store clerk. He reviewed appellant’s job requirements and reported that she would be
able to accomplish all of them, including standing 4 hours a day and bending or stooping up to
30 minutes per day.
The Board finds that Dr. Scarlatos’ opinion is based on a proper background and is
sufficiently well reasoned that it must be given special weight in resolving the conflict between
appellant’s physician and the Office referral physician. The June 14, 2006 report of Dr. Hynes,
another of appellant’s physicians, lacks the history and medical rationale necessary to create a
conflict with Dr. Scarlatos. Dr. Hynes stated that appellant was temporarily disabled, but his
brief report did not explain whether this was based on objective findings of accepted conditions
or on appellant’s subjective complaint of pain. As Dr. Scarlatos’ opinion stands as the weight of
the medical evidence, the Board finds that the Office met its burden of proof. The Board will
affirm the Office’s June 26, 2006 decision to terminate compensation for wage loss.
Appellant contended that the Office’s failure to describe explicitly a mechanism of injury
in this occupational disease case was fatal to the statement of accepted facts. The Board notes,
however, that the statement described the physical requirements of appellant’s date-of-injury
position and the accepted conditions. Dr. Lotman’s report makes clear that he disagreed with
Dr. Greenspoon on issues of injury-related residuals and work capacity. Referral to a third
physician under 5 U.S.C. § 8123(a) was therefore warranted. The employing establishment
made clear that the standing required of appellant’s position was intermittent, so Dr. Scarlatos’
opinion does not rest on an unsupported assumption. Because the weight of the evidence shows
that appellant was no longer disabled by her accepted injuries, the Board will affirm the Office’s
March 27, 2007 decision to deny modification of its termination, which was effective
June 26, 2006.

6

CONCLUSION
The Board finds that the Office has met its burden of proof to justify the termination of
appellant’s compensation for wage loss.8
ORDER
IT IS HEREBY ORDERED THAT the March 27, 2007 and June 26, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: December 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Where the Office meets its burden to justify the termination of compensation benefits, the burden switches to
the claimant to establish that any subsequent disability is causally related to the accepted employment injury.
Wentworth M. Murray, 7 ECAB 570 (1955); Maurice E. King, 6 ECAB 35 (1953). Whether appellant continued to
be disabled by her accepted injuries after June 26, 2006, or whether her authorized spinal fusion surgery caused a
recurrence of disability, entitling her to later compensation for wage loss, are issues beyond the scope of this appeal.
The Office has issued no final decision on any such claim over which the Board may presently take jurisdiction.

7

